t c summary opinion united_states tax_court jeanette m and tom m kimball petitioners v commissioner of internal revenue respondent docket no 16640-02s filed date jeanette m kimball pro_se stephen j neubeck for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether petitioners are liable for a sec_72 additional tax on an early distribution from a qualified_retirement_plan some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in columbus ohio on the date the petition was filed in this case there are no disputed facts in this case petitioner wife petitioner withdrew dollar_figure from a qualified_retirement_plan in petitioner withdrew the funds in order to pay for certain medical treatments which she started in but the payments for these services were made primarily in on petitioners’ joint federal_income_tax return for petitioners included in income the dollar_figure distribution but they did not report liability for the sec_72 additional tax although petitioners itemized their deductions they did not claim a deduction for medical_expenses in the notice of 1petitioners concede liability for the self-employment_income tax 2on petitioners’ joint federal_income_tax return for petitioners claimed an itemized_deduction of dollar_figure for medical_expenses totaling dollar_figure after application of the 5-percent limitation under sec_213 deficiency respondent determined that petitioners are liable for a sec_72 additional tax of dollar_figure sec_72 generally imposes a 10-percent additional tax on early distributions from qualified_retirement_plans unless the distribution comes within one of several statutory exceptions the exception relevant to the case at hand found in sec_72 provides that the following distributions are not subject_to the additional tax distributions made to the employee to the extent such distributions do not exceed the amount allowable as a deduction under sec_213 to the employee for amounts paid during the taxable_year for medical_care determined without regard to whether the employee itemizes deductions for such taxable_year the deduction allowed under sec_213 is for the expenses paid during the taxable_year for medical_care to the extent that such expenses exceed percent of adjusted_gross_income petitioners argue that the distribution from petitioner’s retirement_plan was used to pay medical_expenses and therefore meets the requirements of the sec_72 exception respondent argues that this exception includes only those distributions which are used for deductible medical_expenses paid in the same taxable_year that the distribution was made we agree with respondent the unambiguous language of sec_72 limits the scope of the exception to the amount of deductible medical_expenses paid during the taxable_year of the distribution thus the sec_72 exception is not available to petitioners in because they did not pay any deductible medical_expenses during that year petitioners argue in their petition that they were advised by petitioner’s employer that the additional tax would not apply they further argue that the filing instructions provided by the internal_revenue_service state that the retirement_plan should have noted petitioner’s liability for the penalty on the form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc but that the form did not reflect any such liability finally petitioners argue that they have all medical receipts bills statements showing petitioner’s out of pocket payments made following the withdrawal we do not question whether petitioners used the distributed funds for petitioner’s medical_expenses however regardless of whether petitioner’s employer_provided misguided advice or whether her retirement_plan failed to issue her a properly completed form the requirements of sec_72 must be 3we note that even if petitioner had received the distribution in the sec_72 exception would have applied only to dollar_figure of the dollar_figure distribution which was the amount of petitioners’ deductible medical_expenses in that year 4petitioners in their argument concerning the form issued by the retirement_plan point to the instructions for line of continued met because the distribution from the retirement_plan was not received in the year in which the deductible medical_expenses were paid no portion of the distribution is excepted from the sec_72 additional tax under sec_72 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent continued form_1040 u s individual_income_tax_return this line is labeled penalty on early withdrawal of savings although this wording is similar to the statutory language of sec_72 the line on the return which is meant to be used to report liability for the sec_72 additional tax is line labeled tax on iras other retirement plans and msas
